DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to the application filed on 11/05/2018. Claims 1-21 are currently pending and have been considered below. 

Claim Objections
Claims 6 and 8 are objected to because of the following informalities: the claims are directed to identical scope which renders one of these claims as redundant.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the claim recites “wherein the an activity space is…” wherein one of the articles is redundant.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the claim recites “mediums” which should be replaced with the correct plural of the term “media”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the claim recites “the station” which should be replaced with “the one or more stations” for consistency with the previously introduced term.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-11, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 22-23 of copending Application No. 16181239 (reference application). Although the claims at issue are not the claims of the reference application either anticipate and/or are obvious variants of the claims of the pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 19 recite the limitation “the results”. There is no antecedent basis for this limitation in the claims. Claims 2-10, 12-18, and 20-21 are also rejected by virtue of their dependency from claim 1, 11, or 19, without remedying the deficiency identified above.
Claim 5 recites the limitation “the activity space”. There is no antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “configured to store information for the engine”. There is no antecedent basis for “the engine” in this limitation. Claims 12-18 are also rejected by virtue of their dependency from claim 11 without remedying the deficiency identified above.

Claims 20-21 recite the limitation “The method of Claim 19”. Claim 19 is directed to non-transitory computing-device readable storage [media] (i.e., article of manufacture) and not a method, which makes it vague and unclear whether the claims 20-21 are directed to a method or article/media and renders claims 20-21 indefinite. The claims are indefinite. For the purposes of this examination, “method” is interpreted as “the one or more non-transitory computing-device readable storage media”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-21 are determined to be directed to an abstract idea. 
The claims 1-21 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application integration and without providing significantly more. 
As per Step 1 of the subject matter eligibility analysis, Claims 1-10 are directed to a method (i.e., process), and claims 11-18 are directed to a system (machine/apparatus), and claims 19-21 are directed to non-transitory computing-device readable storage [media] (i.e., article of manufacture) and/or method which are statutory categories of invention.

As per Step 2A-Prong 2 of the subject matter eligibility analysis, while the claims 1-21 recite additional limitations which are hardware or software elements, such as a one or more non-transitory computing device-readable storage media storing instructions executable by one or more computing devices to perform a method {of the invention}, one or more data storage units, the one or more data storage units configured to store information for the engine, the one or more engines configured to {perform functions of the invention}, or artificial intelligence (claim 4 - Note that the use of artificial intelligence for analysis can be interpreted under broadest reasonable interpretation as automatically running an analysis algorithm (such as a simple regression function) by a generic computing technology (such as a processor and a memory)), real time (accessing, analyzing and forwarding information by the help of generic capabilities of a computing environment), or actor devices, these limitations are not enough to qualify as a practical application being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do not integrate an abstract idea into a practical application (MPEP 2106.05(f)&(h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the 
As per Step 2B of the subject matter eligibility analysis, while the claims 1-21 recite additional limitations which are hardware or software elements, such as a one or more non-transitory computing device-readable storage media storing instructions executable by one or more computing devices to perform a method {of the invention}, one or more data storage units, the one or more data storage units configured to store information for the engine, the one or more engines configured to {perform functions of the invention}, or artificial intelligence (claim 4 - Note that the use of artificial intelligence for analysis can be interpreted under broadest reasonable interpretation as automatically running an analysis algorithm (such as a simple regression function) by a generic computing technology (such as a processor and a memory)), real time (accessing, analyzing and forwarding information by the help of generic capabilities of a computing environment), or actor devices, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of an abstract idea in a particular technological environment, and mere application of an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological field do provide significantly more to an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the 
Therefore, since there are no limitations in the claims 1-21 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellenbogen et al (US 20170098161 A1).
24/1 As per Claim 1, Ellenbogen teaches a method (Abstract and claim 1) comprising: 
accessing respective information associated with a first actor and a second actor, including sensed activity information (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); 
analyzing the information, including analyzing activity of the first actor with respect to a second actor (para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); and 
forwarding respective feedback based on the results of the analysis (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine 

25 As per Claim 2, Ellenbogen teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the feedback includes an individual objective specific to one of either the first actor or the second actor (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result (objective) is achieved or the result is inconclusive/incomplete (objective); also forwarding feedback/results to task director and/or to the next processing entity (agent or machine); also see para. 0045, regarding entities from a pool of agents to perform tasks (i.e., objective)).

26 As per Claim 3, Ellenbogen teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the feedback includes collective objective with respect to the first actor or the second actor (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result (objective) is achieved or the result is 

27/6 As per Claim 4, Ellenbogen teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the analyzing includes automated artificial intelligence analysis (para. 0008, 0047-0048, 0078, regarding utilization of various artificial intelligence algorithms).

28/7 As per Claim 5, Ellenbogen teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the sensed activity information is associated with a grid within the activity space (para. 0012, 0052, 0077, and 0082, regarding the analysis/task being performed on a region/rectangular regions (i.e., area/grid) of a sensor image). 

29/8 As per Claim 6, Ellenbogen teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the first actor is a human and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

30/10 As per Claim 7, Ellenbogen teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the first actor is a device and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human 

29/8 As per Claim 8, Ellenbogen teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the first actor is a human and the second actor is a device (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete).

32/ As per Claim 9, Ellenbogen teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the feedback is a configuration layout suggestion (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine); while “layout” include synonyms of plan, arrangement which are covered by the paragraphs recited above, for a more strict interpretation of graphical location related layout see para. 0052-0053 regarding modalities including configurable data details inclusion areas and exclusion areas (i.e., layout) in a scene from an asset such as camera).

33/ As per Claim 10, Ellenbogen teaches a method as provided in claim 1 above. Ellenbogen further teaches wherein the feedback is a suggested assignment of a type of actor to an activity (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine)).

34 As per claim 11, Ellenbogen teaches a system comprising: 
one or more data storage units, the one or more data storage units configured to store information for the engine, including information associated with one or more stations (para. 0097, regarding “Record keeping services 540 and audit and record tracking 550 can record all raw data of platform 500 activity to a data warehouse and data lake for offline analysis and presentation”, also see para. 0080, 0140, 0163, regarding storage and database components maintaining activity/sensor data), 
wherein the one or more stations include a plurality of entities, wherein the plurality of entities includes a first actor and a second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space/station), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine 
one or more engines (para. 0016, 0019-0020, 0085, 0094-0095, 0172-0173, regarding structural elements of the invention including processors, software components/modules, servers) configured to: 
access information regarding the one or more stations, including information associated with the first actor, the second actor, and sensed activity information with respect to performing an activity within the station (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space/station), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete); 
perform analytics associated with the one or more entities in the station, including analyzing respective activity of the first actor and the second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity 
forward feedback wherein the feedback is based on the results of the analysis (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine)).

35 As per claim 12, Ellenbogen teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes determination of a work envelope, space utilization, and time/motion determination for both the first actor and the second actor (para. 0147, regarding “Analytics 1510 may include, but are not limited to, face recognition, people counting, object recognition, motion detection [i.e., motion determination], change detection, temperature detection, and proximity sensing. Analytics 1510 may address a user's query of the system 1500 (e.g., a face recognition analytic if the user desires to understand who is entering his or her building) [i.e., space utilization]”, also see para. 0055, regarding motion determination in video sensor data; Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a 

36 As per claim 13, Ellenbogen teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes utilizing representative and probabilistic models for simulation purposes (para. 0078, 0086, 0098, 0148, regarding various artificial intelligence techniques involving predictive (i.e., probabilistic) models to analyze input sensor/image data).

37 As per claim 14, Ellenbogen teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes identification of co-working spaces by overlaying spatial work/task envelope information (Fig. 13, para. 0078, regarding “The object detector 1210 includes a CNN for performing image processing including creating a bounding box around objects in an image and detecting or classifying the objects in the image. The input to the object detector is a digital image and the output is an array of bounding boxes and corresponding class labels. An example input image and an example output is illustrated in FIG. 13. The class labels are: person, car, helmet, and motor cycle”, wherein the bounding boxes for objects are overlaid within the work task envelope (image)).

claim 15, Ellenbogen teaches a system as recited in claim 11. Ellenbogen further teaches wherein an activity space is determined based upon reach, motion, and action data (para. 0078, regarding “The object detector 1210 includes a CNN for performing image processing including creating a bounding box around objects in an image and detecting or classifying the objects in the image [i.e., activity space space]. The input to the object detector is a digital image and the output is an array of bounding boxes and corresponding class labels. An example input image and an example output is illustrated in FIG. 13. The class labels are: person, car, helmet, and motor cycle”; also see para. 0147, regarding “Analytics 1510 may include, but are not limited to, face recognition, people counting, object recognition, motion detection, change detection, temperature detection, and proximity sensing. Analytics 1510 may address a user's query of the system 1500 (e.g., a face recognition analytic if the user desires to understand who is entering his or her building)”, also see para. 0055, regarding motion determination in video sensor data; Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video [i.e., work envelope], and the task is to identify presence of a person within a region of the image (activity space/station)).

39 As per claim 16, Ellenbogen teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes utilization of spatio- temporal representations to determine the relative position of the assembly line, the first actor, and the second actor (Note that “to determine the relative position of the assembly line, the first actor, and the second actor” is merely an intended use which does not distinguish the invention over prior art. Regardless, assembly line and actors are recited at a high level of generality and are equivalent to any work space/physical area and objects/entities, respectively; and Ellenbogen teaches these limitations as follows: para. 0078, regarding “The object detector 1210 includes a CNN for performing image processing including creating a bounding box around objects in an image and detecting or classifying the objects in the image [i.e., work 

40 As per claim 17, Ellenbogen teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes determination of kinematic and dynamic properties of the assembly line, the first actor, and the second actor (Note that assembly line and actors are recited at a high level of generality and are equivalent to any work space/physical area and objects/entities, respectively; and Ellenbogen teaches these limitations as follows: para. 0147, regarding “Analytics 1510 may include, but are not limited to, face recognition, people counting, object recognition, motion detection [i.e., kinematic dynamic], change detection, temperature detection, and proximity sensing. Analytics 1510 may address a user's query of the system 1500 (e.g., a face recognition analytic if the user desires to understand who is entering his or her building) [i.e., kinematic dynamic properties within work environment/image]”, also see para. 0055, regarding motion determination in video sensor data; Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video [i.e., work envelope], and the task is to identify presence of a person within a region of the image (activity space/station)).

41 As per claim 18, Ellenbogen teaches a system as recited in claim 11. Ellenbogen further teaches wherein the analyzing includes determination of safer parts of a work envelope (para. 0077, regarding “determining status of a scene or environment (e.g., cleanliness, 

42 As per claim 19, Ellenbogen teaches one or more non-transitory computing device-readable storage [media] storing instructions executable by one or more computing devices to perform a method ((Abstract and claim 1 and 20)) comprising: 
accessing in real time respective information associated with a first actor and a second actor, including sensed activity information (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents (queried by human computation component), also see para. 0052-0053; para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; see para. 0045, 0062, 0079, 0147, 0150, 0166, 0170, regarding real-time processes of the invention), 
analyzing the information in real time, including analyzing activity of the first actor with respect to a second actor (para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence 
forwarding respective feedback in real time based on the results of the analysis (para. 0007, 0062, 0078, 0124-0130, 0150, regarding the task/activity being processed by machine computation components and human agents (queried by human computation component from a pool of agents), and the task/activity is passed from one processing entity to another multiple times based on the resulting confidence measure of processing of a processing entity does not comply with a threshold, until a high confidence solution/result is achieved or the result is inconclusive/incomplete; also forwarding feedback/results to task director and/or to the next processing entity (agent or machine); see para. 0045, 0062, 0079, 0147, 0150, 0166, 0170, regarding real-time processes of the invention).

43 As per claim 20, Ellenbogen teaches one or more non-transitory computing device-readable storage [media] as recited in claim 19. Ellenbogen further teaches wherein the accessing includes continually sensing activity associated with the first actor and a second actor (para. 0045, 0166, regarding real-time sensor feed analysis wherein pool of agents to perform tasks; also see para. 0136, regarding “Dynamic data, on the other hand, can be continuously created and updated over the course of any task execution”).

44 As per claim 21, Ellenbogen teaches one or more non-transitory computing device-readable storage [media] as recited in claim 19. Ellenbogen further teaches wherein the analyzing includes determining respective activity spaces associated with the first actor and a second actor (Abstract, Claim 1, 0012, 0123, regarding receiving/accessing sensor data, wherein the sensor data includes image or a video, and the task is to identify presence of a person within a region of the image (activity space), para. 0045, regarding pool of agents performing tasks, para. 0007, 0062, 0078, 0123-0130, 0150, regarding the task/activity being processed by (associated with) machine computation components and human agents 

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-




Sincerely, 

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624